The opinion of the court was delivered by
Mr. Chief Justice MoIver.
This is an application made by the petitioner, who is a citizen and taxpayer of the city of Florence, addressed to this court in the exercise of its original jurisdiction, praying that the city council of Florence may be enjoined and restrained from issuing bonds to the amount of twenty-five thousand dollars, for the purpose of raising money for internal improvements in said city. The respondent made a return to the rule to show cause, setting forth fully the facts which, as the return is not traversed, must be taken as true. These facts may be thus briefly summarized (though both the petition and return should be incorporated in the report of this case), to wit: that in pursuance of the powers conferred upon said city council by the charter of the city, an election was duly ordered and regularly held on the second day of August, 1893, to determine whether the bonds here in question should be issued; that at such election only those who were entitled by the charter to vote were permitted to do so, and that the result of the election, at which a majority of the qualified voters cast their votes, was in favor of the issue of said bonds, no votes having been cast against such issue. It is quite clear, therefore, that there is no ground for the injunction prayed for.
It seems to have been supposed that because this court, in a previous action between these same parties, for the same purpose, granted the injunction then asked for (Wilson v. City Council of Florence, 39 S. C., 397), the same result should follow in this ease. But by reference to the opinion of Mr. Justice McGowan, who, as the organ of the court, rendered the judgment in the former case, it will be seen that the judgment then rendered was based upon totally different facts from those presented in the present case, and which have arisen since the former decision. There the injunction was granted because the election then held was not conducted in the manner prescribed by the charter of the city, and hence the city council was not legally invested with the power to issue the bonds. But since that decision was rendered, another election has been duly ordered, and conducted in conformity to the provisions of the charter, as construed by this court in the former decision, which resulted, as has been stated, in favor of *294the issue of said bonds, and hence the said city council is now fully invested with the power to issue said bonds.
The judgment of this court is, that the application for the injunction be dismissed.